Citation Nr: 1508683	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-29 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to August 1945.  He died in May 2009.  The appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal of April and May 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The RO in Little Rock, Arkansas, currently has jurisdiction over the appellant's claims. 

The appellant testified at a hearing conducted by the undersigned Acting Veterans Law Judge in August 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In October 2013, the appellant filed VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary.  The Agency of Original Jurisdiction (AOJ) has not yet adjudicated this claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

The issue of entitlement to nonservice-connected death pension benefits is REMANDED to the AOJ.


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the appellant indicated that she wished to withdraw the claim of entitlement to service connection for the cause of the Veteran's death. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the claim of entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2014).  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2014). 

In a July 2013 statement, prior to promulgation of a decision in the appeal, the appellant indicated that she wished to withdraw her claim for Dependency and Indemnity Compensation (DIC) benefits.  During the August 2014 hearing, it was clarified that the appellant only wished to pursue her claim for nonservice-connected death pension benefits. 

As the appellant has withdrawn her claim of entitlement to service connection for the cause of the Veteran's death, there remains no allegation of error of fact or law for appellate consideration with regard to this matter. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  Accordingly, the appeal is dismissed.  


ORDER

The appeal of the claim for service connection for the cause of the Veteran's death is dismissed. 


REMAND

The appellant is seeking nonservice-connected death pension benefits.  Unfortunately, before the Board can adjudicate this claim on the merits, additional development is required.

Following the November 2012 Statement of the Case and prior to the March 2014 certification of the appeal to the Board, additional pertinent evidence was associated with the claims file.  Governing regulation provides that the AOJ will issue a Supplemental Statement of the Case (SSOC) if additional pertinent evidence is submitted after the Statement of the Case is issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31(b)(1).  This evidence, along with other evidence added to the record since the March 2014 certification of the appeal, has not been considered by the AOJ in an SSOC and no waiver of initial consideration is of record.  

Accordingly, the remaining issue is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After undertaking any development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the pending claim in light of any additional evidence added to the record following the November 2012 Statement of the Case (including evidence submitted both pre- and post-certification to the Board).  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished with an SSOC and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B.



______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


